DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 8-9, 13, 17-18 and 20 have been amended changing the scope and contents of the claim. 
Claims 12 and 19 have been amended for clarification and the amendment does not change the scope or contents of the claim.
Claim 21 has been newly added.
Claim 10 has been cancelled and the limitations incorporated into independent claims 1, 13 and 20.
Applicant’s amendment filed January 3, 2022 overcomes the following objection/rejection(s) from the last Office Action of November 29, 2021:
Rejections to the claims under 35 USC § 102
Rejections to the claims under 35 USC § 103
	
Allowable Subject Matter
Claims 1-9, and 11-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s amendment incorporates previously indicated allowable subject matter into independent .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Courtney J. Nelson whose telephone number is (571)272-3956. The examiner can normally be reached Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/COURTNEY JOAN NELSON/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668